Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 02 August 2022. Claims 1-2, 4, 8-10, 12, 16-18 and 20-26 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s amendments and arguments with respect to the objections to the Drawings as set forth in the office action of 02 May 2022 have been considered and are persuasive. Therefore, the objections to the Drawings as set forth in the office action of 02 May 2022 have been withdrawn.
	Applicant’s amendments and arguments with respect to the Claim Objections as set forth in the office action of 02 May 2022 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 02 May 2022 have been withdrawn.
	Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4, 8-10, 12, 17-18 and 20 under 35 USC 112(b) as set forth in the office action of 02 May 2022 have been considered and are persuasive. Therefore, rejection of claims 1-2, 4, 8-10, 12, 17-18 and 20 as set forth in the office action of 02 May 2022 have been withdrawn.
	Applicant’s amendments and arguments with respect to the rejection of claim 16 under 35 USC 112(b) as set forth in the office action of 02 May 2022 have been considered and are NOT persuasive. Applicant has not amended claim 16 accordingly to overcome all the 112(b) rejections on the record.
Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4, 8-10, 12, 16-18 and 20 under 35 USC 101 as set forth in the office action of 02 May 2022 have been considered and are NOT persuasive:
The Examiner’s Response-
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
Independent claims 1, 9 and 17 are directed to a method, a device and a non-transitory computer-readable storage medium; therefore, they are within at least one of the four statutory categories.
Independent claims 1, 9 and 17 recite “acquiring a map to be detected; acquiring traffic indication information marked on the map … 6…determining a vehicle driving behavior of said each detection area according to the actual road test data of said each detection area … determine whether the traffic indication information and the vehicle driving behavior corresponding to the detection area have a conflict according to the preset rule logic library; and 5Serial No. 17/331,789determine that the traffic indication information corresponding to said each detection area is incorrect in response to having the conflict, and determine that the traffic indication information corresponding to said each detection area is correct in response to no conflict” which constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “acquiring …” and “determining …” limitations, in the context of this claim encompasses a person looking at data collected (read, received, etc.) and forming a simple judgement (acquiring, determination, analysis, comparison, etc.) either mentally or using a pen and paper. A person looking at the obtained data could determine the various information and data therefrom, either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea.
Independent claims 1, 9, 17 additionally recite “6reading actual road test data of each detection area on the map via a positioning system and/or perception devices of a vehicle; … generating a detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area, and sending the detection result to a map repair device; wherein generating, by the electronic device, the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: acquiring a preset rule logic library, wherein the preset rule logic library comprises the vehicle driving behavior that does not match the traffic indication information” which do not integrate the above-noted abstract idea into a practical application as these limitations are insignificant extra-solution activities that merely use a computer (processor, electronic device, etc.) to perform the process. Specifically, the acquiring a logic library steps are recited at a high level of generality (i.e., as a general means of recording or gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The reading, generating and sending steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
Independent claims 1, 9, 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. With respect to integration of the abstract idea into a practical application, the additional element of using “by an electronic device” or “processer” to perform the limitations/steps amounts to nothing more than applying the exception using a generic computer component.
See 35 USC 101 below for further clarification. 
Applicant’s amendments and arguments with respect to the rejection of claims 1-2, 4, 8-10, 12, 16-18 and 20-26 under 35 USC 103 as set forth in the office action of 02 May 2022 have been considered and are NOT persuasive:
The Examiner’s Response-
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Ginsberg discloses wherein generating, by the electronic device, the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: acquiring a preset rule logic, wherein the preset rule logic comprises the vehicle driving behavior that does not match the traffic indication information: determining whether the traffic indication information and the vehicle driving behavior corresponding to said each detection area have a conflict according to the preset rule logic; in response to having the conflict, determining that the traffic indication information corresponding to said each detection area is incorrect; and in response to no conflict, determining that the traffic indication information corresponding to said each detection area is correct in least paragraphs [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]. For example, in at least paragraphs [0028] and [0029] of Ginsberg, it is disclosed that the vehicle driving behavior could be certain behaviors which do not match the traffic indication information known from the map according to known/preset rule logic which shows that the traffic indication information is incorrect. Ginsberg does not explicitly disclose that such preset rule logic can be in a form of a library. However, Nagao teaches/suggests the concept that preset rule logic(s) similar to the one disclosed in Ginsberg can in fact be a preset rule logic library which increases user comfort and reliability of the overall system. As such, each and every limitation of the claims are disclosed by the references on the record. See 35 USC 103 below for further explanation.
Specification
The disclosure is objected to because of the following informalities: “straight in a first lane 1or turn …” in paragraph [0085] appears to be a typographical error and should be “straight in a first lane or turn …”.
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  “the detection area” in claim 9 appears to be typographical error and should be “said each detection area”.  Appropriate correction is required.
Claims 24-26 are objected to because of the following informalities:  “a allowed driving direction …” in claims 24-26 appear to be typographical errors and should be “an allowed driving direction …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 20 are indefinite because of the recited limitation “wherein generating the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: determining whether the traffic indication information corresponding to said each detection area is correct according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area; and generating the detection result according to a determination result”. Since claims 1 and 17 previously recites “wherein generating, by the electronic device, the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: acquiring a preset rule logic library, … determining whether the traffic indication information and the vehicle driving behavior corresponding to said each detection area have a conflict according to the preset rule logic library; in response to having the conflict, determining that the traffic indication information corresponding to said each detection area is incorrect; and in response to no conflict, determining that the traffic indication information corresponding to said each detection area is correct”: 1) It is unclear, to the Examiner whether Applicant meant to instead recite “wherein generating the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area further comprises: …” in claims 4 and 20 or whether the limitations of claims 4 and 20 are meant to replace the limitations of claim 1. 2) Based on previously recited claims 5-7 and the specification, it appears that the newly added limitations of currently amended claims 1 and 17 are related to the limitations in claims 4 and 20; however, the current configuration of the claims does not indicate that. Further clarification is needed.

Claim 16 recites the limitations “generate said each detection result …”. There is insufficient antecedent basis for such limitation in the claim due to different wording throughout the claims. Examiner suggests amending to instead recite “generate the detection result …”.

Claim 8 is rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 8-10, 12, 16-18 and 20-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1 
Claim 1 is directed to a method, claim 9 is directed to a device and claim 17 is directed to a non-transitory computer-readable storage medium. Therefore, claims 1, 9 and 17 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 17 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 1 and 9 are rejected for the same reasons as the representative claim 17 as discussed here. Claim 17 recites: 

A non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method for detecting map quality, the method comprising: 
acquiring a map to be detected; 
acquiring traffic indication information marked on the map; 
6reading actual road test data of each detection area on the map; 
determining a vehicle driving behavior of said each detection area according to the actual road test data of said each detection area; and 
generating a detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area, and sending the detection result to a map repair device; 
wherein generating the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: 
acquiring a preset rule logic library, wherein the preset rule logic library comprises the vehicle driving behavior that does not match the traffic indication information; 
determining whether the traffic indication information and the vehicle driving behavior corresponding to said each detection area have a conflict according to the preset rule logic library; 
in response to having the conflict, determining that the traffic indication information corresponding to said each detection area is incorrect; and 
in response to no conflict, determining that the traffic indication information corresponding to said each detection area is correct

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “acquiring …” and “determining …” limitations, in the context of this claim encompasses a person looking at data collected (read, etc.) and forming a simple judgement (acquiring, determination, analysis, comparison, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method for detecting map quality, the method comprising: 
acquiring a map to be detected; 
acquiring traffic indication information marked on the map; 
6reading actual road test data of each detection area on the map; 
determining a vehicle driving behavior of said each detection area according to the actual road test data of said each detection area; and 
generating a detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area, and sending the detection result to a map repair device; 
wherein generating the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: 
acquiring a preset rule logic library, wherein the preset rule logic library comprises the vehicle driving behavior that does not match the traffic indication information; 
determining whether the traffic indication information and the vehicle driving behavior corresponding to said each detection area have a conflict according to the preset rule logic library; 
in response to having the conflict, determining that the traffic indication information corresponding to said each detection area is incorrect; and 
in response to no conflict, determining that the traffic indication information corresponding to said each detection area is correct

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “reading … data …,” “generating a … result …”, “sending the … result …” and “acquiring a … library” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, electronic device) to perform the process. Specifically, the acquiring a logic library steps are recited at a high level of generality (i.e., as a general means of recording or gathering data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The reading, generating and sending steps are recited at a high level of generality (i.e. as a general means of reading data, generating a result and sending such result based on some of the previous steps), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, claims 1, 9 and 17 further recite a generic “by an electronic device”, “electronic device”, “at least one processor”, “a memory communicating with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is configured to” and “non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method" which merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 17 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by an electronic device” or “processer” to perform the limitations/steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of reading data, generating a result, sending the result and acquiring a library are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere reading of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of generating a result and sending the result is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is generating a result and sending the result is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claim(s) 2, 4, 8, 10, 12, 16, 18 and 20-26 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2, 4, 8, 10, 12, 16, 18 and 20-26 are not patent eligible under the same rationale as provided for in the rejection of claim 17. 
Therefore, claim(s) 1-2, 4, 8-10, 12, 16-18 and 20-26 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 9, 10, 12, 17, 18, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (US20090070031A1) in view of Nagao (US20200042813A1).
Regarding claim 1, Ginsberg discloses a method for detecting map quality, (see at least abstract, [0006] and [0031]) comprising: acquiring a map to be detected by an electronic device (see at least [0006], [0008]-[0011], [0028], [0029] and [0031]); acquiring, by an electronic device, traffic indication information marked on the map (see at least [0006], [0008]-[0011], [0018], [0028] and [0029]); reading, by an electronic device, actual road test data of each detection area on the map (see at least [0008]-[0011], [0018], [0019], [0023] and [0025]); determining, by an electronic device, a vehicle driving behavior of said each detection area according to the actual road test data of said each detection area (see at least [0008]-[0011], [0018], [0019], [0023], [0025], [0028] and [0029]); and generating, by an electronic device, a detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area and sending the detection result to a map repair device (see at least [0008]-[0012], [0018], [0019], [0022]-[0025] and [0028]-[0031]) wherein generating, by the electronic device, the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: acquiring a preset rule logic, wherein the preset rule logic comprises the vehicle driving behavior that does not match the traffic indication information (see at least [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]); determining whether the traffic indication information and the vehicle driving behavior corresponding to said each detection area have a conflict according to the preset rule logic (see at least [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]); in response to having the conflict, determining that the traffic indication information corresponding to said each detection area is incorrect (see at least [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]); and in response to no conflict, determining that the traffic indication information corresponding to said each detection area is correct (see at least [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]).
While, a preset rule logic library is very well known in the art and applies to Ginsberg’s disclosure; since Ginsberg does not explicitly disclose a preset rule logic library, Nagao is used to expedite prosecution. Ginsberg does not explicitly disclose a preset rule logic library; however, such matter is suggested by Nagao (see at least abstract and [0051]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ginsberg to incorporate the teachings of Nagao which teaches a preset rule logic library since they are both directed to vehicle driving behavior and incorporation of the teachings of Nagao would ensure increased reliability and efficiency of the overall system.

Regarding claim 2, Ginsberg as modified by Nagao discloses wherein the traffic indication information comprises at least one of the following: traffic light information, permitted driving direction information at an intersection, permitted driving direction information in a lane, lane line information, and stop line information at the intersection (see at least Ginsberg [0006], [0008]-[0011], [0018], [0028] and [0029]).

Regarding claim 4, Ginsberg as modified by Nagao discloses wherein generating the detection result of the map according to the traffic indication information and the vehicle driving behavior corresponding to said each detection area comprises: determining whether the traffic indication information corresponding to each detection area is correct according to the traffic indication information and the vehicle 21driving behavior corresponding to said each detection area (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025] and [0028]-[0031]); and generating the detection result according to a determination result (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025] and [0028]-[0031]).

Regarding claim 9, Ginsberg discloses an electronic device, comprising: at least one processor; and a memory communicating with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is configured to (see at least [0019] and [0036]). The rest of claim 9 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 10 and 18, claims 10 and 18 are commensurate in scope with claim 2. See above for rejection of claim 2.

Regarding claims 12 and 20, claims 12 and 20 are commensurate in scope with claim 4. See above for rejection of claim 4.

Regarding claim 17, Ginsberg discloses a non-transitory computer-readable storage medium having stored therein computer instructions that, when executed by a computer, cause the computer to perform a method for detecting map quality (see at least abstract, [0006], [0019], [0031] and [0036]). The rest of claim 17 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 24, Ginsberg as modified by Nagao discloses wherein the preset rule logic library comprises at least one of: when the traffic indication information marked on the map is a green light, the vehicle driving behavior being stopping driving; when the traffic indication information marked on the map is a red light, the driving behavior of the vehicle being driving; 9Serial No. 17/331,789 TIPL 200178US01 when the traffic indication information marked on the map indicates that a allowed driving direction at an intersection is left turn, the vehicle driving behavior being straight; a driving direction of the vehicle driving behavior not matching the allowed driving direction of a lane marked on the map; where lane line information marked on the map is double yellow line, the vehicle driving behavior being to press the double yellow line; at an intersection where a stop line is not marked on the map, the vehicle driving behavior being parking (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031] and [0036]; see rejection of claim 1 where Ginsberg as modified by Nagao includes the preset rule logic library).

Regarding claims 25 and 26, claims 25 and 26 are commensurate in scope with claim 24. See above for rejection of claim 24.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (US20090070031A1) in view of Nagao (US20200042813A1) in further view of Tuukkanen (US20210055123A1).
Regarding claim 8, Ginsberg as modified by Nagao discloses wherein generating the detection result according to the determination result comprises: determining the traffic indication information corresponding to said each detection area for which the determination result is incorrect (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031]); and generating the detection result according to the traffic indication information corresponding to said each detection area (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028]-[0031].
Ginsberg as modified by Nagao does not explicitly disclose removing duplicate information from the traffic indication information corresponding to said each detection area for which the determination result is incorrect; and generating the detection result according to the traffic indication information corresponding to said each detection area after removing the duplicate information from the traffic indication information corresponding to said each detection area for which the determination result is incorrect. However, such matter is suggested by Tuukkanen (see at least [0003], [0139] and [0167]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ginsberg as modified by Nagao to incorporate the teachings of Tuukkanen which teaches removing duplicate information from the traffic indication information corresponding to said each detection area for which the determination result is incorrect; and generating the detection result according to the traffic indication information corresponding to said each detection area after removing the duplicate information from the traffic indication information corresponding to said each detection area for which the determination result is incorrect since they are all directed to vehicle driving behavior and incorporation of the teachings of Tuukkanen would ensure increased efficiency of the overall system.

Regarding claim 16, claim 16 is commensurate in scope with claim 8. See above for rejection of claim 8.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg (US20090070031A1) in view of Nagao (US20200042813A1) in further view of Zhu (US8700251B1).
Regarding claim 21, Ginsberg as modified by Nagao discloses wherein the actual road test data comprises vehicle coordinates (see at least Ginsberg [0008]-[0011], [0018], [0019], [0023], [0025], [0028] and [0029]), and determining, by an electronic device, the vehicle driving behavior of said each detection area according to the actual road test data of said each detection area comprises: for said each detection area, determining vehicle coordinates in said each detection area, wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of vehicles; and determining the vehicle driving behavior corresponding to said each detection area according to the vehicle coordinates in said each detection area (see at least Ginsberg [0008]-[0011], [0018], [0019], [0021]-[0025], [0028] and [0029]).
Ginsberg as modified by Nagao does not explicitly disclose wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of each vehicle within a preset range around a current vehicle and determining the vehicle driving behavior according to such vehicle coordinates. However, such matter is suggested by Zhu (see at least Col.6 lines 8-59, Col.7 lines 16-65 and Col.8 line 61-Col.9 line 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Ginsberg as modified by Nagao to incorporate the teachings of Zhu which teaches wherein the vehicle coordinates in said each detection area comprises vehicle coordinates of each vehicle within a preset range around a current vehicle and determining the vehicle driving behavior according to such vehicle coordinates since they are all directed to determining vehicle driving behavior and incorporation of the teachings of Zhu would increase accuracy and thereby increase safety and reliability of the overall system. Ginsberg as modified by Nagao already discloses determining the vehicle driving behavior corresponding to said each detection area according to the vehicle coordinates in said each detection area which comprises vehicle coordinates of vehicles. Zhu is only used to show that the concept of the vehicle coordinates in said each detection area comprising vehicle coordinates of each vehicle within a preset range around a current vehicle and determining the vehicle driving behavior according to such vehicle coordinates is well known in the art; therefore, it would have been obvious to one of ordinary skill in the art to modify Ginsberg as modified by Nagao and incorporate the teachings of Zhu to increase the accuracy of the vehicle coordinates in said each detection area of Ginsberg’s disclosure which would increase the efficiency and reliability of the overall system as well.
Regarding claims 22 and 23, claims 22 and 23 are commensurate in scope with claim 21. See above for rejection of claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form (JP2016054001A). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667